UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6214



RANDAL E. FARIS,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cv-00563-JCT)


Submitted:   May 16, 2006                   Decided:   May 23, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randal E. Faris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Randal E. Faris seeks to appeal the district court’s

order denying his 28 U.S.C. § 2254 (2000) petition as untimely

filed.    We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”          Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

            The district court’s judgment was entered on the docket

on   October   25,   2005.*     The    notice   of   appeal   was   filed   on

January 25, 2006.     Because Faris failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we deny a certificate of appealability and dismiss the appeal.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




      *
      This date gives Faris the benefit of Houston v. Lack, 487
U.S. 266 (1988).

                                      - 2 -